DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process or certain method of organizing human activity such as following rules or instructions without significantly more. 
The claims recite:
A method of improving the performance of an enterprise information computer system comprised of a plurality of elements representing the information contained with the system, the method comprising: 
automatically scanning a plurality of information sources of the enterprise information computer system to identify information artifacts in the information sources that describe one or more interrelationships between the elements; 
assigning a unique resource identifier (URI) to each of the identified information artifacts; 
moving each of the information artifacts to a storage location based on its assigned URI; 
programmatically scanning the information artifacts in the storage location by at least one parser to extract facts descriptive of at least one of the following: 
the elements; and 
the interrelationships; 
automatically generating a plurality of knowledge maps that describe at least one of the following based on the extracted facts: 
the elements; and 
the interrelationships; and 
displaying a visualization of at least one of the knowledge maps on a display.
The highlighted portions of the claim recite a process for organizing data analogous to the organization method of a library, for example the Dewey decimal classification system. As each new element of the collection enters the library, the element is reviewed to determine its relationship with other elements, an identifier is assigned, and the element is moved to a location based on the identifier. The library catalog is then defined based on the identifiers in the collection, and the catalog is displayed as a visualization either in a card catalog or on a generic computing device. This process is performed as a mental process using pen and paper, or alternatively as a method of organizing human activity that amounts to merely following instructions to organize information.
This judicial exception is not integrated into a practical application because the organization process is merely applied to generic computer data using a computing device, which amounts to the equivalent of applying the judicial exception using a computer (MPEP 2106.05(f)). The generic display of a generically recited visualization is merely an extra solution activity (MPEP 2106.05(g)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are insignificant generic display components (MPEP 2106.05(g)).
Dependent claims 2 and 4 – 19 merely extend the abstract idea. No further additional elements are claimed.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Kaenel et al. (US 2004/0117358).

Regarding claim 1, von Kaenel teaches:
A method of improving the performance of an enterprise information computer system comprised of a plurality of elements representing the information contained with the system, the method comprising: 
automatically scanning a plurality of information sources of the enterprise information computer system to identify information artifacts in the information sources that describe one or more interrelationships between the elements ([0321] – [0323]); 
assigning a unique resource identifier (URI) to each of the identified information artifacts ([0460], [0485]); 
moving each of the information artifacts to a storage location based on its assigned URI ([0326], [0329]); 
programmatically scanning the information artifacts in the storage location by at least one parser to extract facts descriptive of at least one of the following ([0329], [0334]): 
the elements; and 
the interrelationships; 
automatically generating a plurality of knowledge maps that describe at least one of the following based on the extracted facts ([0499], [0435]): 
the elements; and 

displaying a visualization of at least one of the knowledge maps on a display ([0304]).
Regarding claim 2, von Kaenel teaches:
The method of Claim 1, further comprising: 
automatically analyzing the interrelationships and identifying at least one of the interrelationships as inefficient based on at least one of the knowledge maps; and 
updating the enterprise information computer system in a manner that changes each of the identified inefficient interrelationships ([0321]).
Regarding claim 3, von Kaenel teaches:
A method of improving the performance of an information computer system for an enterprise, the method comprising: 
cataloging information artifacts from the information computer system, the information artifacts representing data about intellectual assets and interrelationships between intellectual assets within the enterprise; creating knowledge maps representing the cataloged information artifacts within a knowledgebase; identifying a knowledge map relevant to a user; and displaying the identified knowledge map to the user via an output.
Regarding claim 4, von Kaenel teaches:
The method of Claim 3 wherein the step of cataloging information artifacts includes: scanning a plurality of data elements within information sources of the information computer system; assigning a unique resource identifier (URI) to each information artifact, the information artifacts being added to a designated area within a storage location based on the assigned URI, each information artifact in the storage location sharing at least one interrelationship with the other information artifacts within the designated area ([0321] – [0323], [0460], [0485]).
Regarding claim 5, von Kaenel teaches:
The method of Claim 4 further comprising organizing the URIs within a searchable index such that the user can search the URIs to retrieve and modify information artifacts within the storage location ([0490], [0459]).
Regarding claim 6, von Kaenel teaches:
([0329], [0334]).
Regarding claim 7, von Kaenel teaches:
The method of Claim 3 wherein the information artifacts relate to at least the following intellectual assets: computer code, configuration information, structured information sources, and unstructured information sources ([0246], [0247]).
Regarding claim 8, von Kaenel teaches:
The method as defined in Claim 3 wherein in the step of creating knowledge maps, the knowledge maps graph interrelationships between people, business functions, and technology within the enterprise ([0408]).
Regarding claim 9, von Kaenel teaches:
The method defined in Claim 3 wherein each intellectual asset is analyzed with respect to other intellectual assets to determine interrelationships between the intellectual assets, the information artifacts within a knowledge map corresponding to intellectual assets with shared interrelationships ([0253]).
Regarding claim 10, von Kaenel teaches:
The method defined in Claim 3 further comprising providing a search function allowing the user to identify and access the cataloged information artifacts ([0459]).
Regarding claim 11, von Kaenel teaches:
The method of Claim 10 further comprising: using the search function, by the user, to find cataloged information artifacts; and grouping the information artifacts, by the user, within the knowledge maps ([0459]).
Regarding claim 12, von Kaenel teaches:
The method of Claim 3 further comprising providing an input allowing the user to modify the knowledgebase ([0459]).
Regarding claim 13, von Kaenel teaches:
([0475]).
Regarding claim 14, von Kaenel teaches:
The method of Claim 10 further comprising accessing the knowledgebase via the input, by the user, to modify knowledge maps within the knowledgebase ([0415], [0427]).
Regarding claim 15, von Kaenel teaches:
The method of Claim 3 further comprising: providing a platform for allowing the user to enter feedback regarding the displayed knowledge map; and modifying the displayed knowledge map based on the feedback from the user ([0415], [0427]).
Regarding claim 16, von Kaenel teaches:
The method of Claim 15 wherein the platform displays a list of interrelationships between information artifacts within the displayed knowledge map, the user entering feedback by entering a plurality of numbers representing the strength or weakness of interrelationships between the information artifacts within the displayed knowledge map ([0291]).
Regarding claim 17, von Kaenel teaches:
The method of Claim 15 wherein modifying the displayed knowledge map includes removing at least one information artifact from the displayed knowledge map that has a weak interrelationship with other information artifacts within the displayed knowledge map ([0291]).
Regarding claim 18, von Kaenel teaches:
The method of Claim 3 further comprising providing an interface for the user, the interface including the output, wherein the interface is configured to allow users to quickly search through the knowledgebase to discover and visualize underlying knowledge maps ([0006], [0351]).
Regarding claim 19, von Kaenel teaches:
The method of Claim 3 wherein the identified knowledge map is processed into a digestible format before it is displayed to the user ([0323]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624